Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 4/30/2021. Claims 1, 3-6, 9-15, 17, and 19 have been amended. Claims 1-20 remain pending and have been examined.

Claim Objections
The previous objection to claim 10 is withdrawn based on the amendment filed 4/30/2021.

Claim 11 is objected to because of the following informalities:  
Claim 11 recites “controls the processor to:…identifying a profile calculation window” in lines 4 and 7, which Examiner believes contains a typographical error.
Appropriate correction is required.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 3-7 and 9-11 under 35 USC 112(b) have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

claims 1-20 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 13 that the claims do not recite an abstract idea because they recite limitations which cannot practically be performed in the human mind. Examiner respectfully disagrees. Applicant asserts that the step of creating a reference profile of the first healthcare data by dimensionally reducing the received first features, where the reference profile comprises a normal subspace and a residual subspace cannot practically be performed in the human mind, and cites to portions of the specification describing the use of Principal Component Analysis. However, the scope of mental processes covers “mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” MPEP 2106.04(a)(2)(III). Examiner notes that a human is capable of performing Principal Component Analysis with the aid of a pen and paper.
Applicant further asserts that the claimed subject matter is analogous to that in Synopsys, Inc v Mentor Graphics Corp, asserting that the Court held that “a claim to a specific data encryption method for computer communication involving several-step manipulation of data was not a mental process because it could not be performed in the mind.” However, the subject matter at issue in Synopsys was not a data encryption method, and the Court in fact found that the claims at issue were directed to a mental process on the grounds that they could be performed mentally or with the aid of a pencil and paper. The only reference in Synopsys to a specific encryption method was the Court finding that Synopsys’ claims were not analogous to those in TQP Development LLC v Inuit Inc. Furthermore, the decision in TQP Development hinged on the court holding that the encryption claims at issue “involve a several-step manipulation of data that, except in its most simplistic form, could not conceivably be performed in the human mind or with pencil and paper.” Examiner respectfully disagrees that a human could not conceivably perform a matrix decomposition calculation such as PCA or Single Value Decomposition even with the aid of a pencil and paper. With respect to Applicant’s assertion that these techniques “require many complex mathematical computations performed on large datasets, such that they cannot be performed in the mind,” the claims are not limited with respect to the quantity of data that is being analyzed.
The rejection of claims 1-20 under 35 USC 101 is therefore maintained.

C.	Applicant’s arguments with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  
Applicant argues on pages 14 through 16 that the claimed invention performs a dimensionality-reducing operation, such as PCA, and that it analyzes the collected first candidate profiles specifically against the residual subspace left over after the majority of the variance has been captured within the normal subspace. Based on this argument that the present invention does not analyze the first candidate profiles against the normal subspace containing the majority of the variance, but rather against the residual subspace, Applicant’s argument is persuasive that Adjaoute does not disclose first “dimensionally reducing the first features so the variance of the first features in a dimensionally-reduced representation is maximized, the reference profile comprising a normal subspace that contains a majority of the variance and  a residual subspace that contains the remaining variance,” and then “detecting, based on the analyzed residual subspace, suspicious first candidate profiles, if any, based on a deviation of one or more first 
The corresponding rejection has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-10 are drawn to methods while claims 11-20 are drawn to a system, each of which is within the four statutory categories (i.e. processes and a machine). 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
identifying a profile calculation window;
creating a reference profile of the first healthcare data over the profile calculation window by dimensionally reducing the first features so the variance of the first features in a dimensionally-reduced representation is maximized, the reference profile comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance;
analyzing the residual subspace of the reference profile; and
detecting, based on the analyzed residual subspace, suspicious first candidate profiles, if any, based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile.

The above limitations fall within the scope of a mental process and therefore within the scope of an abstract idea. The step of identifying the profile calculation window as well as each of the calculation steps of creating the reference profile by dimensionally reducing the first features so the variance in a dimensionally-reduced representation is maximized and comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance, analyzing the residual subspace of the reference profile, and detecting suspicious first candidate profiles based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile could be performed by a human mentally or with the aid of a pen and paper. 

Claim 10 recites, in part, performing the steps of:
creating a reference profile of the first set of data over a profile calculation window by performing Principal Component Analysis (PCA) on the first features, the reference profile comprising a normal subspace that contains a first portion of principal components containing at least a majority of variance and a residual subspace that contains the remaining variance;
detecting, based on analyses of one or more of the first candidate profiles and the residual subspace, a deviation of one or more of the first candidate profiles from the reference profile;
identifying, one or more of the first candidate profiles as a fraudulent first candidate profile for those first candidate profiles associated with a deviation exceeding a threshold deviation;
determining transforms to the residual subspace of the reference profile; 
transforming, using the determined transforms, a second set of data; 
detecting, and based on analyses of one or more of the second candidate profiles and the transforms to the residual subspace, a deviation of one or more of the second candidate profiles from the transforms to the reference profile; and
identifying one or more of the second candidate profiles as a fraudulent second candidate profile for those second candidate profiles associated with a deviation exceeding a threshold deviation.

The above limitations fall within the scope of a mental process and therefore within the scope of an abstract idea. The step of identifying the profile calculation window as well as each of the calculation steps such as performing Principal Component Analysis to create a reference profile comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance, detecting a deviation of first candidate profiles based from the reference profile based on analyzing the residual subspace, identifying profiles where the deviation exceeds a threshold as fraudulent, determining transforms to the residual subspace and transforming a second set of data, and then detecting and identifying fraudulent second candidate profiles based on analyzing the transforms could be performed by a human mentally or with the aid of a pen and paper. 

Claim 11 recites, in part, performing the steps of:
identifying a profile calculation window;
create a reference profile of the first healthcare data over the profile calculation window by dimensionally reducing the first plurality of features, the reference profile comprising a 
detect, based on analyses of one or more of the first candidate profiles and the residual subspace, suspicious first candidate profiles, if any, based on a deviation of one or more first candidate profiles from the residual subspace of the reference profile;
wherein the detected deviation is representative of the one or more first candidate profiles having correlation with suspicious behavior, defining one or more suspicious first candidate profiles and is, as between the normal subspace and the residual subspace, based upon the set of dimensionally-reduced first features of the residual subspace.

The above limitations fall within the scope of a mental process and therefore within the scope of an abstract idea. The step of identifying the profile calculation window as well as each of the calculation steps such as creating the reference profile comprising a normal subspace that contains a majority of the variance and a residual subspace that contains the remaining variance by dimensionally reducing the first features, detecting suspicious first candidate profiles by analyzing the residual subspace and based on a deviation of one or more first candidate profiles from the residual subspace could be performed by a human mentally or with the aid of a pen and paper.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 recites a first processor as performing the function of receiving the first healthcare data, a second processor as performing the function of identifying the profile calculation window, a third processor as performing the function of creating the reference profile, and a fourth processor as analyzing the residual subspace of the reference profile.

Claim 10 recites a processor as performing each of the claimed functions of receiving the first healthcare data, creating the reference profile, detecting the deviation of one or more of the first candidate profiles from the reference profile, identifying the one or more candidate profiles as fraudulent, determining the transforms to the residual subspace of the reference profile, receiving the second set of data, transforming the second set of data, detecting a deviation of one or more of the second candidate profiles from the transforms, and identifying one or more of the second candidate profiles as fraudulent.

Claim 11 recites a processor and a memory, where the memory is recited as storing computer program code and the processor is recited as performing each of the claimed functions of receiving the first healthcare data, identifying the profile calculation window, creating the reference profile, and detecting the suspicious first candidate profiles based on a deviation, which is 1) representative of the one or more first candidate profiles having correlation with suspicious behavior, defining one or more suspicious first candidate profiles and 2) is, as between the normal subspace and the residual subspace, based upon the set of dimensionally-reduced first features of the residual subspace, of one or more first candidate profiles from the residual subspace of the reference profile, 


The use of generic computer elements such as processors and memory to implement functions within the abstract idea, such as processing functions and storing computer instructions, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions, and do not integrate the abstract idea into a practical application.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)

Claims 1, 10, and 11 each additionally recite receiving first healthcare data comprising first features of first candidate profiles, while claim 10 further additionally recites receiving second healthcare data comprising second features of at least one second candidate profiles.
Paragraph 40 of the specification describes receiving the healthcare data which is then used in subsequent functions, but only provides a general description that the data is received. These limitations only amount to insignificant extra-solution activity in the form of mere data gathering for use in performance of the abstract idea. See MPEP 2106.05(g). Mere data gathering for use in conjunction with the abstract idea is not sufficient to integrate the claims into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 10, and 11 only recite the first, second, third, and fourth processors, as well as the memory, as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
As explained above, the recitation in claims 1 and 11 of receiving first healthcare data comprising first features of first candidate profiles, and receiving second healthcare data comprising second features of at least one second candidate profiles in claim 10 only amount to insignificant extra-solution activity in the form of mere data gathering for use in performance of the abstract idea. See MPEP 2106.05(g). Mere data gathering for use in conjunction with the abstract idea is not sufficient to integrate the claims into a practical application.

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra solution activity, the functions of receiving first healthcare data comprising first features of first candidate profiles, and receiving second healthcare data comprising second features of at least one second candidate profiles as recited in claims 1, 10, and 11 further amount to well-understood, routine and conventional activity. Each 

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims
Claim 2 recites wherein the first healthcare data comprises at least one of healthcare provider data, healthcare beneficiary data, and healthcare claim data. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites wherein the detected deviation based on the analyzed residual subspace comprises a deviation level, and wherein the method further comprises, in response to the detected deviation level exceeding a threshold level, automatically flagging suspicious behavior of each suspicious first candidate profile. These limitations fall within the scope of the abstract idea as set out above.
Claim 3 additionally recites wherein the first, second, third and fourth processors are a same processor, and the same processor performing the function of automatically flagging the suspicious behavior.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each 
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as flagging the suspicious behavior, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 4 recites determining respective costs associated with each of the suspicious first candidate profiles, combining the respective deviation levels and the respective costs to determine respective expected values of the detected suspicious behavior, and ranking each of the suspicious first candidate profiles based on the respective expected values. These limitations fall within the scope of the abstract idea as set out above.
Claim 4 additionally recites the same processor as performing the functions of determining the respective costs and combining the respective duration levels and the respective costs.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the respective costs and combining the respective duration levels and the respective costs, only amounts to mere instructions to 

Claim 5 recites calculating a deviation value of each of the detected deviations, and ranking each of the suspicious first candidate profiles based on the calculated deviation values. These limitations fall within the scope of the abstract idea as set out above.
Claim 5 additionally recites wherein the first, second, third and fourth processors are a same processor, and the same processor performing the function of calculating the deviation value of each of the detected deviations.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as calculating the deviation values, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 6 recites determining a basis for the ranking by calculating a normalized joint probability between a combination of categorical values within the first healthcare data to 
Claim 6 additionally recites the same processor as performing the function of calculating the normalized joint probability.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as calculating the normalized joint probability, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 7 recites determining a basis for the ranking by identifying unusual numerical values within the first healthcare data, identifying uncommon categorical values within the first healthcare data, calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
Claim 7 additionally recites the same processor as performing the functions of identifying the unusual numerical values within the first healthcare data, identifying the uncommon 
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as identifying the unusual numerical values within the first healthcare data, identifying the uncommon categorical values within the first healthcare data, and calculating the normalized joint probability, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 8 recites wherein dimensionally reducing comprises performing Principal Component Analysis (PCA) on the first healthcare data. This limitation falls within the scope of the abstract idea as set out above.

Claim 9 recites determining transforms to the residual subspace of the reference profile, receiving second healthcare data comprising second features of second candidate profiles, transforming, using the transforms, the second healthcare data, comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile, and detecting, based on the comparing, suspicious second candidate profiles, if any, based on a 
Claim 9 additionally recites wherein the first, second, third and fourth processors are a same processor, and the same processor performing the functions of determining the transforms to the residual subspace of the reference profile, receiving the second healthcare data comprising second features of second candidate profiles, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the transforms to the residual subspace, receiving the second healthcare data, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. This limitation therefore does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 12 recites determining a plurality of derived features from the first plurality of first features based on a preliminary analysis of the first healthcare data. This limitation falls within the scope of the abstract idea as set out above.
Claim 12 additionally recites the processor executing the computer program code to perform the function of determining the plurality of derived features from the first plurality of first features based on a preliminary analysis of the first healthcare data.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining the plurality of derived features, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 13 recites detect the suspicious behavior by determining a deviation level of each detected deviation, and in response to the deviation level exceeding a threshold level, automatically flag the suspicious behavior of each of the suspicious first candidate profiles. These limitations fall within the scope of the abstract idea as set out above.

As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as detecting the suspicious behavior and automatically flagging the suspicious behavior, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 14 recites determining respective costs associated with each of the suspicious first candidate profiles, combining the respective deviation levels and the respective costs to determine respective expected values of the detected suspicious behavior, and ranking each of the suspicious first candidate profiles based on the respective expected values. These limitations fall within the scope of the abstract idea as set out above.
Claim 14 additionally recites the processor executing the computer program code to perform the functions of determining the respective costs, combining the respective deviation levels and the respective costs, and ranking each of the suspicious first candidate profiles.

The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining the respective costs, combining the respective deviation levels and the respective costs, and ranking each of the suspicious first candidate profiles, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 15 recites calculating a deviation value of each of the detected deviations and ranking each of the suspicious first candidate profiles based on the calculated deviation values. These limitations fall within the scope of the abstract idea as set out above.
Claim 15 additionally recites the processor executing the computer program code to perform the functions of calculating the deviation value of each of the detected deviations and ranking each of the suspicious first candidate profiles based on the calculated deviation values.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The 
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as calculating the deviation value of each of the detected deviations and ranking each of the suspicious first candidate profiles based on the calculated deviation values, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. These limitations do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 16 recites determining a basis for the ranking by calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations. These limitations fall within the scope of the abstract idea as set out above.
Claim 16 additionally recites the processor executing the computer program code to perform the function of determining the basis for the ranking.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as determining a basis for the 

Claim 17 recites determining a basis for the ranking by: identifying unusual numerical values within the first healthcare data, identifying uncommon categorical values within the first healthcare data, and calculating a normalized joint probability between a combination of categorical values within the first healthcare data to identify uncommon combinations, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
Claim 17 additionally recites the processor executing the computer program code to perform the functions of determining a basis for the ranking by identifying the unusual numerical values, identifying the uncommon categorical values, and calculating the normalized joint probability, and providing the ranking and the identified numerical values, the uncommon categorical values, and the identified uncommon combinations for additional healthcare analysis. These limitations fall within the scope of the abstract idea as set out above.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.


Claim 18 recites dimensionally reducing the plurality of features by performing Principal Component Analysis (PCA) on the healthcare data. These limitations fall within the scope of the abstract idea as set out above.
Claim 18 additionally recites the processor executing the computer program code to perform the function of dimensionally reducing the plurality of features by performing Principal Component Analysis (PCA) on the healthcare data. These limitations fall within the scope of the abstract idea as set out above.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions comprising RAM which stores computer-executable instructions and one or more CPUs which execute those instructions, and only describe each element generically. The recited memory and processors are therefore given their broadest reasonable interpretation as generic computer elements.
The use of generic computer elements such as a processor and stored program code to implement data analysis functions within the abstract idea, such as performing Principal Component Analysis (PCA) on the healthcare data, only amounts to mere instructions to 

Claim 19 recites determining transforms to the residual subspace of the reference profile, receiving second healthcare data comprising a second plurality of second features of at least one second candidate profile, transforming, using the determined transforms to the residual space, the second healthcare data, comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile, and detecting, based on the comparison, suspicious second candidate profiles, if any, based on a deviation of one or more second candidate profiles from the transforms to the residual space of the reference profile. These limitations fall within the scope of the abstract idea as set out above.
Claim 19 additionally recites the processor performing the functions of determining the transforms to the residual subspace of the reference profile, receiving the second healthcare data comprising second features of second candidate profiles, transforming the second healthcare data using the transforms, and comparing the transformed second healthcare data to the transforms to the residual subspace of the reference profile.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as determining the transforms to the residual subspace, 

Claim 20 recites wherein the computer program code, when executed by the processor, further controls the processor to: output, for display, a user interface configured to receive an indication for adjusting the profile calculation window.
As cited above, paragraphs 81 and 82 describe a computing device for performing the disclosed functions one or more CPUs which execute those instructions, and only describe each element generically. The recited processor is therefore given its broadest reasonable interpretation as a generic computer element.
The use of a generic computer element such as a processor to implement data processing functions within the abstract idea, such as outputting a user interface, only amounts to mere instructions to implement the abstract idea using computer elements as tools for performing their respective functions. 

Paragraph 41 of the specification describes presenting a user interface to a user for setting or selecting the profile calculation window, but does not provide further description of the user interface or the manner of presenting it.
The recitation of receiving an indication for adjusting the profile calculation window amounts to insignificant extra-solution activity in the form of mere data gathering for use in performance of the abstract idea. See MPEP 2106.05(g). Mere data gathering for use in 
In addition to amounting to insignificant extra-solution activity, the recitation of receiving an indication for adjusting the profile calculation window constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data and electronic recordkeeping, which have been recognized as constituting well-understood, routine and conventional activity. See MPEP 2106.05(d).
The above limitations therefore do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The previous rejection of claims 3-7 and 9-11 under 35 USC 112(b) is withdrawn based on the amendment filed 4/30/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al (US 9,189,623) discloses a system for detecting fraud which performs Principal Component Analysis on received medical claims data, determines a model based on selecting the eigenvectors corresponding to the K largest eigenvalues, and determines whether the normal eigenspace exceeding a threshold (see Column 3 line 65 – Column 4 line 65 and Column 5 lines 22-32).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626